Citation Nr: 0116835	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945 and was a recipient of the Purple Heart Medal.  He died 
in June 1997, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  At the time of the veteran's death in June 1997, service 
connection was in effect for residuals of a Muscle Group XX 
injury, evaluated as 60 percent disabling; residuals of 
muscle injuries of Muscle Groups XIX and XI, both evaluated 
as 30 percent disabling; and left knee arthritis, evaluated 
as 10 percent disabling.

3.  The combined service-connected disability evaluation in 
effect at the time of the veteran's death was 80 percent, and 
none of the veteran's disability evaluations were addressed 
in any RO or Board decisions issued during the ten years 
immediately prior to his death.

4.  The evidence of record contained in the claims file 
and/or in the VA's custody at the time of the veteran's death 
does not establish that, hypothetically, he would have been 
entitled to a total service-connected disability evaluation 
for ten years preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§§ 3.22, 20.1106 (2000); 38 C.F.R. § 3.322 (1999); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board also 
notes that, in a November 2000 Statement of the Case, the RO 
informed the appellant of the type of evidence that would be 
needed to substantiate her claim.  As such, the appellant 
will not be prejudiced by the Board's decision simply because 
her claim was procedurally developed by the RO prior to the 
enactment of the VCAA's notice provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the claimant are to be avoided).

Under 38 U.S.C.A. § 1318(a) (West 1991), the VA shall pay 
benefits to the surviving spouse of a deceased veteran in the 
same manner as if that veteran's death were service connected 
under certain circumstances.  This statute applies in cases 
of a veteran who dies, not as a result of his or her willful 
misconduct, and who was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability that either: (1) was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years from the date of such veteran's 
discharge or other release from duty.  38 U.S.C.A. § 1318(b) 
(West 1991).

The interpretation of 38 U.S.C.A. § 1318 (West 1991) has been 
the subject of several recent United States Court of Appeals 
for Veterans Claims (Court) decisions.  This line of cases 
was summarized in Cole v. West, 13 Vet. App. 268 (1999), in 
which the Court set out three theories under which 
entitlement to DIC under 38 U.S.C.A. § 1318 could be granted.  
First, DIC may be granted in cases where the veteran was in 
actual receipt of compensation at the total disability level 
for the required time periods set forth in 38 U.S.C.A. 
§ 1318(b).  Second, DIC may be granted if the veteran would 
have been entitled to receive compensation but for clear and 
unmistakable error (CUE) in a previous final RO decision and 
certain previous final Board decisions.  Third, DIC is 
warranted if, on consideration of the "evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable," he or she would have been hypothetically 
entitled to receive total disability compensation at the time 
of death but was not receiving it for some reason.  See Cole 
v. West, 13 Vet. App. at 274; see also Wingo v. West, 11 Vet. 
App. 307, 309-12 (1998); Carpenter v. Gober, 11 Vet. App. 
140, 147 (1998); Green v. Brown, 10 Vet. App. 111, 119 
(1997).  

The Board would point out that the "hypothetical 
entitlement" theory of entitlement to DIC is limited by 38 
C.F.R. § 20.1106 (2000).  This regulation, effective since 
March 4, 1992, provides that, except with respect to benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991), 
"issues involved in a survivor's claim for death benefits 
will be decided without regard to any prior disposition of 
those issues during the veteran's lifetime."  The Court 
found that "the clear message of § 20.1106 is that final 
rating decisions during the veteran's lifetime are 
controlling when determining if, under § 1318(b) at the time 
of a veteran's death, he or she had been entitled to 
compensation for a total disability rating for 10 continuous 
years immediately preceding the veteran's death."  Marso v. 
West, 13 Vet. App. 260, 266 (1999).  The Court further noted 
that "[s]ection 20.1106 is a reasonable interpretation of 38 
U.S.C. § 1318(b), and must be upheld by this Court."  
Therefore, the Court held that where a prior final VA 
determination had denied the veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor under section 1318(b) must demonstrate CUE in the 
prior VA determination in order to establish eligibility 
under § 1318(b)(1).  Id. 

Also, notwithstanding the interpretation of 38 U.S.C.A. 
§ 1318 (West 1991) set forth in Cole, the Board notes that a 
final rule, effective January 21, 2000, amended 38 C.F.R. 
§ 3.22(a) so as to exclude the hypothetical entitlement 
theory for eligibility to DIC benefits recognized in earlier 
cases addressing 38 U.S.C.A. § 1318.  However, the 
appellant's appeal arose prior to January 21, 2000, and, 
where a law or regulation changes after a claim has been 
filed but before the conclusion of the administrative or 
judicial appeal process, the version most favorable to the 
appellant should apply unless provided otherwise by Congress.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
Court specifically noted the applicability of Karnas to this 
situation in Timberlake v. Gober, 14 Vet. App. 122, 136 
(2000).  In view of Karnas, the Board will apply the prior 
version of 38 C.F.R. § 3.22(a) (1999), which allowed for 
consideration on the basis of "hypothetical entitlement" 
and is thus more favorable to the appellant.

In considering the three bases for entitlement to DIC under 
38 U.S.C.A. § 1318 (West 1991) set forth in Cole, the Board 
observes that the veteran had a combined 80 percent 
evaluation for his service-connected disabilities at the time 
of his death in June 1997.  See 38 C.F.R. § 4.25 (2000).  
Specifically, service connection was in effect for residuals 
of a muscle group XX injury, evaluated as 60 percent 
disabling; residuals of muscle injuries of Muscle Groups XIX 
and XI, both evaluated as 30 percent disabling; and left knee 
arthritis, evaluated as 10 percent disabling.  The combined 
rating was 80 percent.  In other words, a 100 percent 
evaluation had not been in effect for the ten years preceding 
the veteran's death.

Moreover, the propriety of the veteran's assigned evaluations 
had not been addressed since the issuance of May 1950 and May 
1951 rating decisions denying increased evaluations, and the 
appellant has not claimed CUE in either decision.  Therefore, 
the only remaining basis upon which the appellant's claim for 
DIC might be granted is that involving hypothetical 
entitlement.  The Board would point out that 38 C.F.R. 
§ 20.1106 (2000) presents no bar to consideration under a 
hypothetical entitlement theory in this case, as the 
veteran's service-connected disability evaluation levels were 
not addressed in any rating or Board actions issued during 
the ten years preceding his death.  If such decisions had 
been promulgated and (in the case of rating decisions) were 
not appealed,  those decisions would have been final and 
controlling, absent a showing of CUE.

The Board has reviewed the evidence of record that was 
included in the claims file at the time of the veteran's 
death in June 1997, but none of this evidence suggests that 
his service-connected disabilities precluded substantially 
gainful employment.  In fact, at the time of an April 1951 VA 
examination, the report of which constitutes the most recent 
medical evidence of record at the time of the veteran's 
death, he reported that he was working as a mechanic and had 
only lost about six days from work each year due to his war 
injuries.  See 38 C.F.R. §§ 4.16, 4.17 (2000).  

The Board is aware that in August 1999, in conjunction with 
her claim, the appellant submitted employment records from 
the United States Civil Service Commission, dated in May 
1973.  These records directly address the question of the 
effect of the veteran's service-connected disabilities on his 
ability to retain substantially gainful employment.  However, 
it is clear from the language used by the Court in Cole that 
a finding of hypothetical entitlement must be based on the 
evidence contained in the veteran's claims file or VA custody 
prior to the veteran's death.  As the aforementioned 
employment records were not submitted by the appellant until 
August 1999, they were not contained in the veteran's claims 
file at the time of his death.  There is also no indication 
from the claims file that these records were in the VA's 
custody or that the VA was in any way aware of these records 
at the time of the veteran's death.  Regardless of the 
significance of the findings contained in these records, they 
may not provide a basis for finding hypothetical entitlement 
to DIC under 38 U.S.C.A. § 1318 (West 1991) in view of Cole.

Overall, then, none of the criteria for entitlement to DIC 
under 38 U.S.C.A. § 1318 (West 1991) has been met in this 
case, and the preponderance of the evidence is against the 
appellant's claim.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 
(West 1991) is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

